DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 2409881A1.
	Regarding claims 1 and 7-8, DE 2409881A1 discloses a power conversion device, comprising an isolation transformer [Figure 1], the isolation transformer including: 
- a primary winding [12]; 
- a secondary winding [13], wherein a number of turns of any one of the primary winding and the secondary winding is set to more than one; and 
- a magnetic shield portion [23] configured to suppress magnetic interference between the primary winding and the secondary winding by interrupting a magnetic flux generated by a current flowing through each of the primary winding and the secondary winding. 
Regarding claim 2, DE 2409881A1 further discloses a casing [22] configured to receive a component of the power conversion device, wherein the magnetic shield portion is connected to the casing. 
1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. [US 2010/0301981 A1.
Zeng et al. discloses a power conversion device, comprising an isolation transformer [3, 41 and 2 of Figures 2A-2B], the isolation transformer including: 
- a primary winding [21, 23]; 
- a secondary winding [41], wherein a number of turns of any one of the primary winding and the secondary winding is set to more than one; and 
- a magnetic shield portion [22] configured to suppress magnetic interference between the primary winding and the secondary winding by interrupting a magnetic flux generated by a current flowing through each of the primary winding and the secondary winding. 
Regarding claim 3, Zeng et al. discloses the magnetic shield portion is mechanically and thereby thermally connected to a circuit board [4], this circuit board acts as a heat sink.
Regarding claim 4, Zeng et al. discloses the lower side of magnetic shield portion [22, figures 2A-2B] is formed of a magnetic shield plate arranged between the primary winding and the secondary winding. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2409881A1 or Zeng et al. in view of Dong et al. [US 2016/0314896 A1.]

- a primary winding [P]; and
- a secondary winding [S1, S2], wherein a number of turns of any one of the primary winding and the secondary winding is set to more than one [11, 12.]
Dong et al. further discloses include a center tap between the two windings [11, 12.]
It would have been obvious at the time the invention was made to including a center tap in DE 2409881A1 or Zeng et al., as suggested by Dong et al., for the purpose of providing center tapping.
Dong et al. further discloses two diodes [D1, D2] connected to secondary windings.
These diode switches would performing the switching functions, as claimed in claim 6.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2409881A1 or Zeng et al. in view of JP 06-342725.
DE 2409881 or Zeng et al. discloses the instant claimed invention except for a semiconductor switching element.
JP 06-342725 discloses a transformer [figures 1-2] comprising:
- first and second coils [11, 12]; and
- magnetic shielding layers [41a, 41b, and 42.]
JP 06-342725 further discloses a semiconductor switch connected to the transformer coils.
It would have been obvious at the time the invention was made to include a semiconductor switch connected to the coils/windings of DE 2409881A1 or Zeng et al., as suggested by JP 06-342725, for the purpose of improving switching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.